Case 20-03190-sgj Doc 180 Filed 05/18/21                    Entered 05/18/21 08:38:10              Page 1 of 14



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:                                                            Chapter 11
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding
                                     Plaintiff,
                                                                  §
                                                                  §   No. 20-3190-sgj11
    vs.
                                                                  §
                                                                  §
    JAMES D. DONDERO,
                                                                  §
                                                                  §
                                     Defendant.



1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:43176.1 36027/002
Case 20-03190-sgj Doc 180 Filed 05/18/21           Entered 05/18/21 08:38:10      Page 2 of 14




       NOTICE OF FILING OF PROPOSED CONSENSUAL ORDER RESOLVING
                         ADVERSARY PROCEEDING

        Highland Capital Management, L.P. (“Plaintiff”) and James Dondero (“Defendant”), all of

the parties (together, the “Parties”) in the above-captioned adversary proceeding (the “Adversary

Proceeding”), hereby give notice that they intend to jointly request that the Court approve the

proposed Order attached as Exhibit A (the “Proposed Order”) during the hearing scheduled to take

place on May 18, 2021, at 9:30 a.m. (Central Time). For convenience, attached as Exhibit B is

a legal blackline showing the differences between the Proposed Order and the relief requested by

the Debtor in paragraphs 11 through 13 of its Proposed Findings of Fact and Conclusions of Law

[Docket No. 156] (the “Original Proposed Findings and Conclusions”) filed May 3, 2021.

                            [Remainder of Page Intentionally Blank]




DOCS_NY:43176.1 36027/002                      2
Case 20-03190-sgj Doc 180 Filed 05/18/21       Entered 05/18/21 08:38:10   Page 3 of 14




 Dated: May 18, 2021.                PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No.143717)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     John A. Morris (NY Bar No. 2405397)
                                     Gregory V. Demo (NY Bar 5371992)
                                     Hayley R. Winograd (NY Bar No. 5612569)
                                     10100 Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail: jpomerantz@pszjlaw.com
                                                ikharasch@pszjlaw.com
                                                jmorris@pszjlaw.com
                                                gdemo@pszjlaw.com
                                                hwinograd@pszjlaw.com



                                     -and-

                                     HAYWARD PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110

                                    Counsel for Highland Capital Management, L.P.




DOCS_NY:43176.1 36027/002                  3
Case 20-03190-sgj Doc 180 Filed 05/18/21   Entered 05/18/21 08:38:10   Page 4 of 14




                                EXHIBIT A
Case 20-03190-sgj Doc 180 Filed 05/18/21                    Entered 05/18/21 08:38:10              Page 5 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                                                  §
    In re:
                                                                  §   Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding No.
                                     Plaintiff,
                                                                  §
                                                                  §   No. 20-03190-sgj
    vs.
                                                                  §
                                                                  §
    JAMES D. DONDERO,
                                                                  §
                                                                  §
                                     Defendant.

                       ORDER RESOLVING ADVERSARY PROCEEDING




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:43179.2 36027/002
Case 20-03190-sgj Doc 180 Filed 05/18/21              Entered 05/18/21 08:38:10       Page 6 of 14




        This matter having come before the Court on the joint request of Highland Capital

Management, L.P. (“Plaintiff” or the “Debtor”) and James Dondero (“Defendant” or “Mr.

Dondero”), all of the parties (together, the “Parties”) in the above-captioned adversary proceeding

(the “Adversary Proceeding”); and this Court having considered (a) the Debtor’s Proposed

Findings of Fact and Conclusions of Law [Adv. Pro. Docket No. 156], (b) the Joint Pre-Trial

Order [Adv. Pro. Docket No. 157], (c) James Dondero’s Proposed Findings of Fact and

Conclusions of Law [Adv. Pro. Docket No. 158], (d) James Dondero’s Trial Brief Opposed to

Plaintiff’s Complaint for Injunctive Relief [Adv. Pro. Docket No. 159], (e) the stipulated facts, the

proposed factual findings, the proposed conclusions of law, and the arguments and law cited in the

foregoing documents, and (f) all prior proceedings arising in and relating to this Adversary

Proceeding; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that venue of this proceeding and the Motion in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that there is a factual basis

for the relief requested and that the requested relief is appropriate under sections 105(a) and 362(a)

of the Bankruptcy Code; and after due deliberation and sufficient cause appearing therefor and for

the reasons set forth in the record, it is HEREBY ORDERED THAT:

        1.       James Dondero is enjoined and restrained from the following conduct until the

Court enters an order granting a motion made by the Debtor or its successors or assigns, seeking

to close of the above-captioned Chapter 11 Case (the “Case Closing”):




                                                  2
DOCS_NY:43179.2 36027/002
Case 20-03190-sgj Doc 180 Filed 05/18/21                      Entered 05/18/21 08:38:10             Page 7 of 14




         (a) communicating directly or indirectly with (i) any member of the Independent Board, 2

(ii) any current or former member of the Claimant Trust Oversight Board, 3 (iii) the Claimant

Trustee, or (iv) the Litigation Trustee ((i)-(iv) collectively, the “Protected Entities”), any

communication with the Protected Entities must be conducted directly through respective counsel;

         (b) making any express or implied threats of any nature against the Debtor, the Reorganized

Debtor, any of the Protected Entities or any of their directors, officers, employees, professionals,

or agents, in whatever capacity they are acting;

         (c) communicating with any person then employed by the Debtor or the Reorganized

Debtor; and

         (d) interfering or otherwise impeding, directly or indirectly, with the Debtor’s, the

Reorganized Debtor’s or the Protected Entities’ business, including, but not limited to, any

decisions concerning their respective operations, management, treatment of claims, disposition of

assets owned, controlled or managed by the Protected Entities, and the implementation of the Plan

(collectively, the “Prohibited Conduct”). 4




2
  “Independent Board” means the board of directors at Strand Advisors, Inc., the Debtor’s general partner, appointed
on January 9, 2020, and their successors. The current members of the Independent Board are John Dubel, James P.
Seery, Jr., and Russell Nelms.
3
  All capitalized terms used but not defined herein have the meaning given to them in Fifth Amended Plan of
Reorganization of Highland Capital Management, L.P. (as Modified) [Docket No. 1808] (as amended, the “Plan”),
which included certain amendments. See Debtor’s Notice of Filing of Plan Supplement to the Fifth Amended Plan of
Reorganization of Highland Capital Management, L.P. (as Modified), Ex. B [Docket No. 1875].
4
  For the avoidance of doubt, this Order does not enjoin or restrain Mr. Dondero from seeking judicial relief upon
proper notice, from objecting to any motion filed in this Bankruptcy Case, or from the exercise of all rights at law,
contract, or equity made in accordance with any “gatekeeper” provision then in place, including those in the Plan, the
Order Approving Settlement With Official Committee of Unsecured Creditors Regarding Governance of the Debtor
and Procedures for Operations in the Ordinary Course [Docket No. 339], and the Order Approving Debtor’s Motion
Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to Retain James P. Seery, Jr., as Chief Executive
Officer, Chief Restructuring Officer and Foreign Representative Nunc Pro Tunc To March 15, 2020 [Docket No. 854]
, and no communication conducted through respective counsel will be deemed to violate this Order or constitute
Prohibited Conduct unless such communication is found to violate (b) (pertaining to threats) and (d) (pertaining to
interference).

                                                          3
DOCS_NY:43179.2 36027/002
Case 20-03190-sgj Doc 180 Filed 05/18/21             Entered 05/18/21 08:38:10       Page 8 of 14




        2.       It is further ORDERED that, for the avoidance of doubt, Mr. Dondero is also

enjoined and restrained from otherwise violating section 362(a) of the Bankruptcy Code, until such

section is no longer in force under its terms or the discharge injunction contained in the Plan after

the Effective Date.

        3.       It is further ORDERED that Mr. Dondero is enjoined and restrained from causing,

encouraging, or conspiring with (a) any entity owned or controlled by him, and/or (b) any person

or entity acting with him or on his behalf, to, directly or indirectly, engage in any Prohibited

Conduct until the Case Closing, except that this Order does not enjoin or restrain Mr. Dondero’s

employees or any of his affiliates’ employees from communicating with the Debtor, the

Reorganized Debtor, or the Protected Entities or any of their directors, officers, employees,

professionals, or agents in connection with any requests for data or information made pursuant to

that certain Order, Adv. Proc. No. 21-03010-sgj [Docket No. 24] (Bankr. N.D. Tex. Feb. 24, 2021),

or in connection with the Shared Resources Agreement, dated March 1, 2021, by and among

Highland Capital Management, L.P. and NexPoint Advisors, L.P. and Highland Capital

Management Fund Advisors, L.P. (as may be amended or restated), subject to the limitations of

(b) and (d) of the Prohibited Conduct.

        4.       It is further ORDERED that Mr. Dondero is enjoined and restrained from

physically entering, or virtually entering through the Debtor’s computer, email, or information

systems, the Debtor’s offices located at 200 Crescent Court, Suite 700 Dallas, Texas or 300

Crescent Court, Suite 700 Dallas, Texas, or any other offices in which the Debtor operates, or

offices or facilities owned or leased by the Debtor(the address(es) of which the Debtor will provide

to Mr. Dondero’s counsel), regardless of any agreements, subleases, or otherwise, held by the

Debtor’s affiliates or entities owned or controlled by Mr. Dondero, without the prior written



                                                 4
DOCS_NY:43179.2 36027/002
Case 20-03190-sgj Doc 180 Filed 05/18/21               Entered 05/18/21 08:38:10       Page 9 of 14




permission of Debtor’s counsel made to Mr. Dondero’s counsel. If Mr. Dondero enters the

Debtor’s office or other facilities or systems without such permission, such entrance will constitute

trespass.

        5.       It is further ORDERED that the Order Granting Debtor’s Motion for a Preliminary

Injunction Against James Dondero [Adv. Pro. Docket No. 59] is deemed dissolved and superseded

by this Order.

        6.       The Court shall retain exclusive jurisdiction with respect to all matters arising from

or relating to the implementation, interpretation, and enforcement of this Order.


                                     ### END OF ORDER ###




                                                   5
DOCS_NY:43179.2 36027/002
Case 20-03190-sgj Doc 180 Filed 05/18/21   Entered 05/18/21 08:38:10   Page 10 of 14




                                 EXHIBIT B
    Case 20-03190-sgj Doc 180 Filed 05/18/21                 Entered 05/18/21 08:38:10             Page 11 of 14




        For the reasons set forth herein, it is hereby ORDERED that James Dondero is

permanently enjoined and restrained from the following conduct until the Court enters an order

granting a motion made by the Debtor or its successors or assigns, seeking to close of the

above-captioned Chapter 11 Case (the “Case Closing”):

        (a) communicating (whether orally, in writing, or otherwise), directly or indirectly, with

(i) any member of the Independent Board,1 unless Mr. Dondero’s counsel and counsel for the

Debtor are included in any such communication(ii) any current or former member of the

Claimant Trust Oversight Board,2 (iii) the Claimant Trustee, or (iv) the Litigation Trustee ((i)-(iv)

collectively, the “Protected Entities”), any communication with the Protected Entities must be

conducted directly through respective counsel;

        (b) making any express or implied threats of any nature against the Debtor, the

Reorganized Debtor, any of the Protected Entities or any of itstheir directors, officers, employees,

professionals, or agents, in whatever capacity they are acting;

        (c) communicating with any ofperson then employed by the Debtor’s employees; or the

Reorganized Debtor; and

        (d) interfering with or otherwise impeding, directly or indirectly, with the Debtor’s, the

Reorganized Debtor’s or the Protected Entities’ business, including, but not limited to the

Debtor’s, any decisions concerning itstheir respective operations, management, treatment of




1
  “Independent Board” means the board of directors at Strand Advisors, Inc., the Debtor’s general partner, appointed
  on January 9, 2020, and their successors. The current members of the Independent Board are John Dubel, James P.
  Seery, Jr., and Russell Nelms.
2
  All capitalized terms used but not defined herein have the meaning given to them in Fifth Amended Plan of
  Reorganization of Highland Capital Management, L.P. (as Modified) [Docket No. 1808] (as amended, the “Plan”),
  which included certain amendments. See Debtor’s Notice of Filing of Plan Supplement to the Fifth Amended Plan of
  Reorganization of Highland Capital Management, L.P. (as Modified), Ex. B [Docket No. 1875].

DOCS_NY:43162.7 36027/002
DOCS_NY:43178.143174.4 36027/002   1
Case 20-03190-sgj Doc 180 Filed 05/18/21                       Entered 05/18/21 08:38:10               Page 12 of 14




claims, disposition of assets owned, controlled or managed by the DebtorProtected Entities, and

the implementation of the Debtor’s Plan; and (e)Plan (collectively, the “Prohibited Conduct”).3

           It is further ORDERED that, for the avoidance of doubt, Mr. Dondero is also enjoined

and restrained from otherwise violating section 362(a) of the Bankruptcy Code (collectively, the

“Prohibited Conduct”).2, until such section is no longer in force under its terms or the discharge

injunction contained in the Plan after the Effective Date.

           It is further ORDERED that Mr. Dondero is also preliminarily enjoined and restrained

from causing, encouraging, or conspiring with (a) any entity owned or controlled by him, and/or

(b) any person or entity acting with him or on his behalf, to, directly or indirectly, engage in any

Prohibited Conduct. until the Case Closing, except that this Order does not enjoin or restrain Mr.

Dondero’s employees or any of his affiliates’ employees from communicating with the Debtor,

the Reorganized Debtor, or the Protected Entities or any of their directors, officers, employees,

professionals, or agents in connection with any requests for data or information made pursuant to

that certain Order, Adv. Proc. No. 21-03010-sgj [Docket No. 24] (Bankr. N.D. Tex. Feb. 24,

2021), or in connection with the Shared Resources Agreement, dated March 1, 2021, by and

among Highland Capital Management, L.P. and NexPoint Advisors, L.P. and Highland Capital

Management Fund Advisors, L.P. (as may be amended or restated), subject to the limitations of

(b) and (d) of the Prohibited Conduct.
3
    For the avoidance of doubt, this Order does not enjoin or restrain Mr. Dondero from seeking judicial relief upon
    proper notice, from objecting to any motion filed in this Bankruptcy Case, or from the exercise of all rights at law,
    contract, or equity made in accordance with any “gatekeeper” provision then in place, including those in the Plan,
    the Order Approving Settlement With Official Committee of Unsecured Creditors Regarding Governance of the
    Debtor and Procedures for Operations in the Ordinary Course [Docket No. 339], and the Order Approving
    Debtor’s Motion Under Bankruptcy Code Sections 105(a) and 363(b) for Authorization to Retain James P. Seery,
    Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign Representative Nunc Pro Tunc To March
    15, 2020 [Docket No. 854] , and no communication conducted through respective counsel will be deemed to
    violate this Order or constitute Prohibited Conduct unless such communication is found to violate (b) (pertaining
    to threats) and (d) (pertaining to interference).
2 For the avoidance of doubt, this Order does not enjoin or restrain Mr. Dondero from seeking judicial relief upon
    proper notice or from objecting to any motion filed in this Bankruptcy Case.

DOCS_NY:43162.7 36027/002
DOCS_NY:43178.143174.4 36027/002    2
Case 20-03190-sgj Doc 180 Filed 05/18/21          Entered 05/18/21 08:38:10       Page 13 of 14




        It is further ORDERED that Mr. Dondero is also preliminarily enjoined and restrained

from physically entering, or virtually entering through the Debtor’s computer, email, or

information systems, the Debtor’s offices located at 200 Crescent Court, Suite 700 Dallas, Texas

or 300 Crescent Court in, Suite 700 Dallas, Texas, or any other offices in which the Debtor

operates, or offices or facilities owned or leased by the Debtor (the address(es) of which the

Debtor will provide to Mr. Dondero’s counsel), regardless of any agreements, subleases, or

otherwise, held by the Debtor’s affiliates or entities owned or controlled by Mr. Dondero, without

the prior written permission of Debtor’s counsel made to Mr. Dondero’s counsel. If Mr. Dondero

enters the Debtor’s office or other facilities or systems without such permission, such entrance

will constitute trespass.

        It is further ORDERED that the Order Granting Debtor’s Motion for a Preliminary

Injunction Against James Dondero [Adv. Pro. Docket No. 59] is deemed dissolved and

superseded by this Order.




DOCS_NY:43162.7 36027/002
DOCS_NY:43178.143174.4 36027/002   3
Case 20-03190-sgj Doc 180 Filed 05/18/21   Entered 05/18/21 08:38:10   Page 14 of 14




   Document comparison by Workshare 9.5 on Tuesday, May 18, 2021 9:22:23 AM
   Input:
   Document 1 ID       PowerDocs://DOCS_NY/43178/1
                       DOCS_NY-#43178-v1-Original_Permanent_Injunctive_Rel
   Description
                       ief
   Document 2 ID       PowerDocs://DOCS_NY/43174/5
   Description         DOCS_NY-#43174-v5-Highland_-_Dondero_Injunction
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                               34
   Deletions                                26
   Moved from                                1
   Moved to                                  1
   Style change                              0
   Format changed                            0
   Total changes                            62
